 
 
I 
111th CONGRESS
1st Session
H. R. 2359 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2009 
Mr. Engel (for himself and Mr. Bartlett) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To ensure parity between the temporary duty imposed on ethanol and tax credits provided on ethanol. 
 
 
1.Short titleThis Act may be cited as the Imported Ethanol Parity Act.
2.Ethanol tax parityNot later than 30 days after the date of the enactment of this Act, and semiannually thereafter, the President shall reduce the temporary duty imposed on ethanol under subheading 9901.00.50 of the Harmonized Tariff Schedule of the United States by an amount equal to the reduction in any Federal income or excise tax credit under section 40(h), 6426(b), or 6427(e)(1) of the Internal Revenue Code of 1986 and take any other action necessary to ensure that the combined temporary duty imposed on ethanol under such subheading 9901.00.50 and any other duty imposed under the Harmonized Tariff Schedule of the United States is equal to, or lower than, any Federal income or excise tax credit applicable to ethanol under the Internal Revenue Code of 1986. 
 
